Citation Nr: 1416745	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  08-34 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center and Regional Office (RO) 
in Fargo, North Dakota



THE ISSUE

Entitlement to a rating in excess of 10 percent prior to October 22, 2008, for the service-connected epilepsy and a rating in excess of 20 percent beginning on that date.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M. Carsten, Counsel



INTRODUCTION

The Veteran served on active duty from December 1998 to October 1999 when he was placed on the Temporary Disability Retirement List (TDRL).  He returned to active duty status in January 2005 and served to July 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the RO that continued a 10 percent rating assigned for the service-connected epilepsy.  

In November 2009, an informal hearing conference was held before a Decision Review Officer (DRO).  

In December 2009, the RO increased the rating for the service-connected epilepsy to 20 percent effective on October 22, 2008.  

In October 2010, the Board remanded the claim for additional development.  

The VBMS and Virtual VA folders have been reviewed.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Pursuant to the October 2010 remand, the RO was to schedule the Veteran for a VA examination to determine the current severity of his epilepsy.  The claims folder was to be made available to the examiner for review.  

The Veteran underwent a VA seizure disorders (epilepsy) examination in November 2011.  An associated note indicates that the claims folder was not provided or reviewed in connection with the examination.  

On November 16, 2011, the RO requested that the examiner review the claims folder and provide an addendum with any additional comments.  On review, the Board is unable to locate an addendum confirming claims folder review and it is unclear whether this was ever accomplished.  Thus, another remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998).

The January 2014 informal hearing presentation notes the Veteran's contentions that his seizure disorder is worse than currently rated.  Given this statement, as well as the length of time since the previous examination, the Board finds that additional examination is needed.  See 38 C.F.R. § 3.327 (2013).  

VA records were last added to the virtual folder in August 2012.  Updated VA medical records should be obtained.  See 38 C.F.R. § 3.159(c)(2) (2013).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action to determine whether the November 2011 VA examiner reviewed the claims folder and completed an addendum.  Any addendum to this examination should be associated with the claims folder or virtual folder.  

2.  The RO should take appropriate action to obtain records from the VA Medical Center in Fargo, North Dakota for the period from August 2012 to the present.  Any records obtained should be associated with the claims folder or virtual folders.  

3.  With regard to any Federal records requested herein, the procedures set forth at 38 C.F.R. § 3.159(c)(2) should be followed.

4.  Thereafter, the RO should take appropriate action to schedule the Veteran for a VA examination to determine the current extent and severity of his service-connected epilepsy.  The claims folder, to include any relevant electronic records, must be available for review.  

In accordance with the latest worksheet, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his epilepsy.  

The examiner is advised that the Veteran is competent to report the frequency of his seizures.  If there is a medical reason to doubt the history as reported, the examiner should so state.

A complete rationale for any opinion expressed should be provided.  

5.  The Veteran is notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2013).

6.  After completing the requested action and any additional development deemed appropriate, the RO must readjudicate the claim for increase in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


